May I extend to the President the warmest congratulations of Seychelles on his unanimous election to the presidency of the General Assembly. We also extend our congratulations to his predecessor, Mr. Joseph Garba, for the competent way in which he directed the work of the forty-fourth session.
I should also like to pay a well-deserved tribute to the Secretary-General of the United Nations for the efforts he has made in the cause of peace and security the world over. We wish to assure him of our support in meeting his difficult responsibilities. 
At a time when we are preparing to celebrate the forty-fifth anniversary of our Organization, it is appropriate to recall, in these grave times, the circumstances that led to its establishment - the Second World War, an unprecedented disaster. It was at that time that nations traumatized by that deadly war resolved to preserve future generations from the scourge of war by bequeathing us the United Nations Charter. 
The San Francisco Charter, in its immutable principles, remains today the best guarantor of peace and our collective security. Of course, we have not always been able to have those principles respected. But the climate of detente, dialogue and co-operation that prevailed just a few weeks ago gave use a glimpse of the possibility of a better world in which each would have his role. 
Unfortunately, recent events in the Gulf have darkened the horizon. Once again, the use of force has prevailed. The invasion and occupation of Kuwait constitutes a flagrant violation of the United Nations Charter and of the sovereignty of a State. Through that violation, the entire international community has been flouted. This situation constitutes a total rejection of the duties and obligations of a State respectful of international law.
Nothing can justify the innovation an annexation of Kuwait by Iraq. That act is a part of outdated political thinking and we are duty-bound forcefully to condemn any violation of the sovereignty, independence and territorial integrity of States wherever such a violation occurs. 
Therefore, and in accordance with the spirit of the United Nations Charter, the Seychelles demands the immediate and unconditional withdrawal of Iraqi troops from Kuwait and the restoration of the sovereignty of that State. We call upon the United Nations, the Arab League and the Movement of Non-Aligned Countries to redouble their efforts to find a peaceful solution to the conflict that has pitted Iraq against Kuwait. 
The current crisis is all the more disturbing since it involves conflicts of interests that are not always justified. We all know that the innovation of Kuwait is unfortunately not an isolated case. It is one link in a chain of confrontations and military acts of aggression that have been unleashed whenever there is a desire to see so-called moral principles or national interests prevail. None the less, if the events of the relatively recent past are there to remind us that acts of force cannot prevail over the principle of State sovereignty, it is our duty to find a peaceful solution together to every specific situation of conflict. 
More than ever before, the international community must remain watchful in order to prevent such an eventuality. It is a moral and undoubtedly financial task for all of us. But it is more particularly up to the major Powers to protect the small States. Unfortunately, very few of us have the means to see to it that law and morality prevail beyond our borders, much less to ensure our own national security. 
It is clear that here was a widespread reaction in favor of Kuwait only because the events, consequences and steaks concern the entire world. But it would be extremely desirable to ensure that the mobilization mechanism came into play whenever a State finds itself subject to an act of aggression. On the other hand, if the major Powers have deterrent force, it is equally true that in no case should they fact without a mandate from the United Nations. 
The sad plight of Kuwait may to some extent be a result of the unbridled arms race on the part of the big Powers, in particular in the Middle East. Although it may be reassuring to note that that is no longer the case, we hope that the current crisis will not call into question, either in the medium or the long term, the current policy of disarmament. As regards the crisis itself, we can certainly hope that hose same big Powers will preserve us from a disastrous conflict. 
The situation in the Gulf not only has taken pride of place over other problems but has also accentuated them. i have i mind in particular the Indian Ocean. For some years now the Republic of the Seychelles has been incessantly calling for the transformation of the Indian Ocean into a zone of peace, security and international co-operation. If the thaw in relations between the big Powers has undoubtedly contributed to changing the situation of tension, the Indian Ocean region remains the subject of the greed of others. That phenomenon can only widen, since the present situation in the Gulf could serve as a pretext for any party to be present militarily in our waters. How far we suddenly are - and yet how near - to the attainment of the objectives sought at the time General Assembly resolution 2832 (XXVI) was adopted. 
Are we to believe that there is now no hope at all for the International Conference on the Indian Ocean? We do not believe that to be the case, and that is why today we, the countries of the Indian Ocean, renew our appeal to those who hold power and authority. We ask them to assume their responsibilities so that the colombo Conference, so long awaited, can take place.
We must recognize non the less that in spite of certain setbacks there has been some progress in the global political situation. But there are still many areas which have been highlighted by the Gulf crisis and which call for action. I have in mind the threat of nuclear weapons, the problem of toxic waste, and chemical weapons. Viewed from the angle of this sword of Damocles - compounded by the present and future financial crisis - the preservation of the environment and the problem of debt and development are products of what I shall call and “infernal dialectic”.
It is first and foremost up to the developing countries, of course, to implement genuine programs aimed at improving the management of their environment. In the Seychelles the new national plan launched in June 1990 constitutes a renewal and strengthening of our commitment to the concept of lasting development based on ecological considerations. 
It should not be forgotten that our heritage is not only of national interest but also of global interest. It is proper to recall that 42 per cent of Seychelles territory is classified as a natural preserve. Our concerns in that respect are well justified. We can even say that our environment is our primary expert product. Our two main industries, tourism and fishing, depend on it entirely. The very future of our country is at stake. 
None the less, in spite of all our goodwill, the challenge that the environment poses cannot be met on an individual basis. In that spirit, we are in favor of a concerted and multilateral approach in the guest for lasting and effective solutions to urgent problems. Resolute support on the part of the international community in the form of additional resources is absolutely necessary. This presupposes a redoubling of efforts on the part of the industrialized countries, and the shouldering of joint responsibilities that can supplement the programs and measures taken for the environment by the developing countries. In this interdependent world the environment can thus become a privileged focal point for international co-operation.  
Of course, the International Conference on the Environment to be held in 1992 should be the opportunity to agree upon a global plan of action and practical measures for the protection of the environment at the dawning of the new century. My country is pleased that that Conference will be convened in the near future. We shall be participating actively in the conference within our means. 
None the less, we cannot expect magical solutions from the Conference. Furthermore, time is of the essence. The year 1992 may seem a distant date for those for whom the environment is a question of survival. That is why the efforts of those countries that are implementing real programs to preserve their environment must be supported. The initiatives of buying back part of the debt of a country in return for the implementation of conservation programs is an innovative approach which deserves to be put into practice more often. None the less, we believe that in practice it has proven to be somewhat discriminatory, since thus far only certain countries have been able to benefit from this measure. In future all countries showing their resole to preserve nature should be able to benefit from such stimulatory measures. Regardless of the solution adopted, a solution must be found because the future of our planet depends upon it. 
With respect to the international economic situation, no one is really inclined towards optimism. The economic situation of Africa and of the developing countries in general is today of greater concern that ever before. We must note that while there have been certain signs of economic recovery in some third-world countries, in many others living standards have declined dramatically. The per capita gross national product has declined sharply because of an increase in debt repayments amounting to over one quarter of the total export income. 
Third-world countries today are on the brink of bankruptcy and of the most serious recession ever experienced. The crisis in the Gulf, with all its consequences, can only further aggravate an already disastrous situation. 
For many countries the crisis in the Gulf means that the initial development achievements that had been registered have come to naught. Not only have their needs for foreign currency to repay their debts and import oil considerably increased, but assistance will become more scarce and more expansive. Certain donor countries have already announced budgetary restrictions and aid reductions. This means that regardless of the outcome of the current crisis a process of deterioration is now already under way, no matter how quickly the conflict is resolved. 
It is therefore more apparent than ever before that only a more constructive vision of the international economic order will enable us to design possible solutions. It seems to me that this is now the overriding role of the United Nations, whose primary objective remains the construction of a more united world.
New struggles require our commitment: the poverty of millions of human beings; our threatened environment; the appearance of new flash points of tension. But these are not insurmountable challenges. They require a renewal of our faith in dialogue and a new climate of co-operation and harmonization. We hope that this session of the General Assembly will bring new momentum towards a more secure future and that it will contribute to relaunching a dialogue, establishing peace and creating a climate conducive to development, which has been so gravely threatened.  